Citation Nr: 0432572	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael Roberts, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1967 and from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined an application to reopen the 
claim of entitlement to service connection for the cause of 
death.  In a November 2002 Statement of the Case (SOC), 
following a de novo review by a Decision Review Officer, the 
RO reopened the claim and denied service connection for the 
cause of death.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in September 2004.  A transcript of that hearing is 
associated with the claims file.  

Review of the claims file reflects that the appellant has 
asked that her claim for entitlement to Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. 
§ 1318 be reopened.  That issue is referred to the RO for 
appropriate action.

Notwithstanding the RO' decision on the question of whether 
new and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death, the Board is required to adjudicate the question.  As 
discussed below, the Board concludes that new and material 
evidence has been received to reopen the claim, and the claim 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied by an April 1998 rating decision.  

2.  Evidence submitted since the April 1998 rating decision 
is so significant, by itself and in connection with evidence 
previously assembled, that it must be considered in order to 
fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, which denied entitlement 
to service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1998 rating decision is 
new and material, and the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Various judicial decisions have addressed the notice and 
assistance requirement of VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  However, 
with regard to the Board's decision under the new and 
material evidence analysis on the cause of death issue, there 
is no detriment to the appellant.  Any VCAA deficiencies with 
regard to the cause of death issue under a merits analysis 
will be remedied by the actions directed by the Board in the 
remand section of this decision.

New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied in 
an April 1998 rating decision on the basis that service 
medical records showed no findings of the condition that 
caused the veteran's death.  That rating decision is final.

Subsequent to the April 1998 rating decision, the additional 
evidence has been received.  That evidence includes VA 
outpatient and hospitalization reports, VA terminal treatment 
records, an autopsy report, a statement from the veteran's VA 
psychiatrist, and the appellant's RO and Travel Board hearing 
testimony.  The statement from the veteran's VA psychiatrist 
reflects that the veteran's principal diagnosis was PTSD and 
his substance abuse was directly related to his inability to 
tolerate his psychiatric symptoms.  The autopsy report notes 
final anatomic diagnoses, which include cirrhosis and acute 
gastric ulceration.  The autopsy report also includes a 
comment that the most likely immediate cause of death was 
respiratory failure secondary to several processes.  This 
evidence is new, bears directly and substantially upon the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened.

Having reopened this claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  As 
indicated below, the Board concludes that additional 
development is necessary.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened; to this extent only, the appeal 
is granted.


REMAND

The appellant contends that the veteran's service connected 
disabilities contributed to the cause of his death.  During 
the veteran's lifetime, service connection was in effect for 
PTSD; shell fragment wound, right knee with retained foreign 
body; shell fragment wound, right ankle with retained foreign 
body; shell fragment wound, left leg; residuals, left 
inguinal hernia repair; and fistula in ano, postoperative.  

The RO denied service connection for the cause of the 
veteran's death, noting that service medical records showed 
no findings of the condition that caused his death.  However, 
the RO failed to address the question of whether any of the 
veteran's service connected disorders were contributory 
factors to the cause of death death.  Specifically, the 
question of whether the veteran's PTSD resulted in substance 
abuse which contributed to the veteran's death causing 
condition or, alternatively, whether one of his other service 
connected disorders contributed to his death is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the RO.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that a VA medical review of the veteran's claims file 
and an opinion with respect to the relationship, if any, of 
the veteran's service connected disorders and his cause or 
causes of death is necessary under 38 U.S.C.A. § 5103A(d).

At a September 2004 hearing before the undersigned, the 
appellant's representative advised of Social Security records 
relevant to the issue on appeal.  Those records are not in 
the claims file and must be obtained and considered.

Additionally, the evidence of record reflects that the 
veteran was treated at Pensacola Psychiatric Hospital 
(Riverside Behavioral Center) and, although the RO has 
previously requested copies of the veteran's treatment 
records from this facility, such records have not been 
provided.  The Board notes that the medical facility has 
requested additional information from the appellant as a 
condition precedent to providing those records, and the 
appellant not, to date, provided that information.  This 
remand constitutes notice to the appellant that if she does 
not, upon the request of the RO, provide the necessary 
information within a reasonable time, the RO will make no 
further efforts to obtain those records, and the claim will 
be decided without those records being considered. 

VA's duties under the VCAA include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Upon consideration of 
the statement from the veteran's VA psychiatrist, the autopsy 
report, and the VA outpatient and hospitalization reports, 
the Board believes that a medical opinion is necessary 
regarding the relationship, if any, between the veteran's 
service-connected disabilities and the cause of the veteran's 
death.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  In this regard, the appellant 
should be specifically advised of the 
information she is to provide in order to 
obtain records from the Pensacola 
Psychiatric Hospital.  Additionally, the 
appellant should be requested to provide 
any evidence in her possession that 
pertains to the claim.  38 C.F.R. 
§ 3.159(b).

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who treated the veteran prior to his 
death.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The attention of the RO is 
specifically directed to any treatment 
records available from Pensacola 
Psychiatric Hospital (Riverside 
Behavioral Center) and Social Security 
Records.

3.  Thereafter, the RO should forward the 
claims folder to an appropriate VA 
medical specialist for the purpose of 
obtaining an opinion regarding the cause 
of the veteran's death.  The physician 
should provide an opinion as to whether 
it is at least as likely as not that any 
of the veteran's service connected 
disorders contributed to the cause of the 
veteran's death.  In rendering this 
medical opinion, the examiner should 
specifically reference the evidence of 
record and provide a complete rationale 
for any opinion expressed.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



